Citation Nr: 1038042	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  95-38 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from January 1976 to December 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board remanded the Veteran's claim in July 1997, June 2003 
and April 2009.

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  In a November 1985 rating decision, the RO determined that 
new and material evidence had not been received and that the 
previously denied claim of service connection for a back 
disability would not be reopened; although the Veteran disagreed 
with this decision, he subsequently withdrew his appeal; thus, 
the November 1985 rating decision became final.

2.  New and material evidence has not been received since 
November 1985 in support of the Veteran's claim of service 
connection for a back disability.




CONCLUSION OF LAW

New and material evidence has not been received to warrant 
reopening the claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Notification obligation in this case was met by way of letters 
issued by the RO to the Veteran in August 2003, March 2005, and 
November 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The March 2005 letter defined new and material evidence, advised 
the Veteran of the reasons for the prior denial of his claim, and 
noted the evidence needed to substantiate the underlying claim.  
That correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the Veteran's service treatment records and 
post service treatment records have been obtained.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  In April 2009 the Board 
remanded the Veteran's claim to obtain evidence from a Dr. 
Esposito.  In July 2009 the Veteran wrote to VA that he had not 
seen Dr. Esposito.  At that time he submitted additional private 
medical evidence.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate his claim.  The 
Board is also unaware of any such outstanding evidence.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time of the November 1985 rating decision, the record 
contained the Veteran's service treatment records and VA 
outpatient records.  The service treatment records show that in 
October 1979 the Veteran complained right sided back pain after 
lifting.  The assessment was mild back sprain.  The remainder of 
the service treatment records, including the December 1979 
discharge examination report does not show any complaints or 
findings related to the back.  

The VA medical records contained in the file prior to November 
1985 reveal that in November 1981 the Veteran complained of daily 
low back pain and that in January 1982 he again complained of 
back pain.  Examination of the back in November 1981 revealed 
full range of motion of the entire spine without limitation or 
pain.  None of the post service records dated prior to November 
1985 related a current back disability to the Veteran's service.

The Veteran's appeal that his claim for service connection for a 
back disability be reopened was denied by the RO by the November 
1985 rating decision.  The RO determined that the Veteran had not 
submitted new and material evidence to reopen his claim.  
Although the Veteran disagreed with this decision, he 
subsequently withdrew his appeal; thus, the November 1985 rating 
decision became final.  38 U.S.C.A. § 7105.

The Board notes that the evidence of record prior to the November 
1985 rating decision showed one incidence of mild back sprain 
during service and several complaints of back pain after service, 
but contained no evidence of a post service chronic back 
disability related to service.  The evidence that has been 
obtained since the November 1985 final denial includes VA and 
private treatment records.  These records show complaints of back 
pain.  These records include a report of back injury at work in 
May 2002.  A private physician stated in April 2003 that the 
Veteran had no prior disability before the injury at work and 
that apportionment of disability did not appear warranted.  None 
of the newly submitted evidence indicates that the Veteran has a 
current back disability that is related to the one episode of 
mild back sprain during service, or any other incident of 
service.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the Veteran's claim has not 
been submitted.  The Board notes that prior to the November 1985 
final decision there were no medical findings of a current 
chronic back disability related to service.  Since the November 
1985 final decision the Veteran has not submitted any evidence 
indicating that he has a current back disability related to 
service.  Because the evidence submitted since the last final 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim, the Veteran has not 
submitted new and material evidence.  Thus, the Board concludes 
that new and material evidence has not been presented to reopen 
the claim.



							(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the claim for service connection for a 
back disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


